Citation Nr: 0218348	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
for calcium pyrophosphate deposition disease, right knee, 
with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1946.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In that decision, the RO granted 
service connection for calcium pyrophosphate deposition 
disease of the right knee, and assigned a 10 percent 
disability evaluation, effective from August 20, 1997.  In 
July 2000, the veteran filed a timely notice of 
disagreement.  

The RO issued a Statement of the Case (SOC) in April 2001, 
and a rating decision in that same month, granting the 
veteran an increased evaluation, from 10 percent to 20 
percent, for calcium pyrophosphate deposition disease, 
right knee, with degenerative joint disease.  The veteran 
also perfected his appeal in April 2001.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on 
a claim for an original or increased rating, the veteran 
will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available has been awarded.  Thus, 
entitlement to an increased rating for the right knee is 
still on appeal.

The Board notes that, in his substantive appeal on VA Form 
9, filed in April 2001, the veteran stated, "I can't 
work."  It is not clear whether he meant to claim 
unemployability due to service-connected disabilities (he 
is already assigned a permanent and total disability 
rating for pension purposes, from July 1977).  This 
potential issue is referred to the RO for any action 
deemed appropriate.




FINDING OF FACT

The probative medical evidence shows that a higher rating 
is not warranted for the veteran's right knee disability, 
considering limitation of motion, and including functional 
loss, weakness, and other limitations due to pain, 
fatigability, etc.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for calcium pyrophosphate deposition disease, right knee, 
with degenerative joint disease, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a September 1999 rating decision, the RO granted 
service connection for calcium pyrophosphate deposition 
disease, right knee, as secondary to service-connected 
right ankle strain with degenerative joint disease.  

During the course of his claim for service connection for 
his right knee disorder, the veteran was accorded a VA 
examination in October 1997.  At that time, he complained 
of right knee pain.  Examination of the right knee 
revealed that flexion was to 110 degrees and extension was 
between 5 and 10 degrees.  X-rays revealed findings 
compatible with calcium pyrophosphate deposition disease.  
The lateral, medial, and patellar-femoral joint spaces 
appeared to be well maintained.  

VA outpatient treatment records dated from October 1997 to 
February 2000 show that the veteran was seen with 
complaints of knee pain.  In October 1997, he was seen for 
follow-up for his knee brace.  It was noted that it had a 
good effect.  The diagnosis was degenerative joint 
disease, right knee.  In January 1998, he reported that 
the knee braced had helped.  There was no swelling, 
effusion, or deformity noted.  Negative Lachman's and 
McMurray's signs were noted.  The diagnosis was 
degenerative joint disease of the right knee.  In July 
1998, the presence of genuvarum was noted, with 5 degrees 
varus.  The diagnosis was moderate degenerative joint 
disease.  In November 1998, it was noted that Ibuprofen 
helped with his pain.  There was no evidence of swelling 
or effusion.  The diagnosis was degenerative joint 
disease.  In May 1999, there was no evidence of swelling 
or effusion.  The Lachman's, Drawer's, and McMurray's 
signs were all negative.  VA radiographs of the right knee 
taken in May 1999 showed chondrocalcinosis.  In December 
1999, the veteran reported that he was doing well, using a 
knee brace and Motrin.  There was no evidence of swelling 
or effusion.  Lachman's sign was negative.  The diagnosis 
was severe degenerative joint disease.  Treatment records 
dated in November 1999 and February 2000 indicate that the 
veteran's arthritis was well controlled with medication.  

During the veteran's September 1998 personal hearing 
before a Decision Review Officer at the RO, he testified 
that he had begun to experience right knee pain in the 
mid-1990s.  He wore a knee brace.  He took medication for 
the pain.  He also experienced limitation of motion.  He 
stated that all treatment was conducted via VA medical 
facilities.  

The veteran underwent a VA examination in October 2000.  
He walked with a cane and a visible brace on the right 
knee.  He also walked with a limp favoring the right lower 
extremity.  It was noted that he could walk gently without 
the brace on the lower extremity.  Clinical evaluation of 
the right knee revealed tenderness on the medial aspect of 
the right knee.  There was no evidence of a popliteal 
cyst.  Range of motion revealed that flexion was 5 to 100 
degrees.  It was noted that pain, stiffness, swelling, 
weakness, fatigue, lack of endurance, locking, and 
instability were associated with the right knee.  The 
veteran reported that he experienced moderate pain that 
lasted 30 minutes; with a loss of 50 percent functional 
impairment if he walked up to one block, and with 
weightbearing for more than five minutes without rest, or 
walked up a flight of stairs.  X-rays revealed 
chondrocalcinosis, which included pseudogout, gout, 
degenerative joint disease, altered calcium metabolism, 
ochronosis, etc.  The diagnoses were degenerative joint 
disease and calcium deposits, right knee.  

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this claim and appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 
2096, which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the claimants in developing evidence pertinent to 
their claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the April 2001 statement of the case 
(SOC), and associated correspondence issued since the 
veteran filed his claim, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.

The Board finds that there is ample medical and other 
evidence of record on which to decide the issue on appeal.  
The record reflects that an informal conference was 
conducted with a Decision Review Officer (DRO).  During 
this conference the veteran was informed that VA would 
obtain copies of all treatment records from VA medical 
centers dated from September 1998 to the present, and 
would schedule an examination in order to ascertain the 
current level of disability of the service-connected right 
knee.  In this regard, all treatment records dated from 
September 1998 to present were associated with the claims 
file.  The record also reflects that the veteran was 
accorded a VA examination, and neither he nor his 
representative has alluded to any additional information 
or evidence that has not been obtained and which would be 
pertinent to his increased rating claim.  The April 2001 
SOC advised the veteran of the specific evidentiary items 
the RO had obtained and considered.  Moreover, the April 
2001 SOC and rating decision notified the veteran of the 
assistance available to help him obtain evidence in 
support of his claim, to include an explanation of what 
was required of the claimant and VA in terms of 
development of the evidence.  Additionally, in the April 
2001 rating decision, the RO considered the veteran's 
claims under the new law referable to the duty to assist 
the veteran as mandated by the VCAA.  38 U.S.C.A. § 5103A 
(West Supp. 2002).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the 
VCAA).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

B.  Discussion

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify the various disabilities.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7 (2002).  

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, the regulations do not 
give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.

The Court of Appeals for Veterans Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a later claim for an increased rating.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
Court noted that the rule from Francisco v. Brown, supra, 
as to the primary importance of the present level of 
disability, was not necessarily applicable to the 
assignment of an initial rating following an original 
award of service connection for that disability.  Rather, 
the Court held that, at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based upon the facts found a practice known as 
assigning "staged" ratings.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, 
impairment of the knee with severe recurrent subluxation 
or lateral instability is assigned an evaluation of 
30 percent; 20 percent is assigned for moderate recurrent 
subluxation or lateral instability; and 10 percent is 
assigned for slight recurrent subluxation or lateral 
instability.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2002).

In the present case, the veteran's service-connected 
calcium pyrophosphate deposition disease, right knee, with 
degenerative joint disease is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, DCs 5010-
5260.

The Board observes that, in the September 1999 rating 
decision, the RO evaluated the veteran's service-connected 
disability analogous to DCs 5010-5257, for recurrent 
subluxation or lateral instability or other knee 
impairment.  Then, in the April 2001 Statement of the 
Case, the disability was evaluated under DC 5260, for 
limitation of motion.  This inconsistency in applying the 
Rating Schedule could create some confusion as to the 
proper code to be used.  However, the Board finds that, in 
the April 2001 SOC, the RO considered DC 5257, but 
apparently found that the veteran's service-connected 
right knee disability would be more adequately evaluated 
pursuant to DC 5260.  Inasmuch as there is no evidence of 
subluxation or instability, the Board finds that the 
veteran's service-connected knee disorder is more 
adequately evaluated under Diagnostic Code 5260.  

VA regulations permit the assignment of a rating by 
analogy under a code for a closely related disease or 
injury, in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies are to be avoided, as is 
the use of analogous ratings for conditions of doubtful 
diagnosis or for those not medically supported by clinical 
and laboratory findings.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss, weakness, and pain on motion are 
all symptoms that must be considered.  38 C.F.R. § 4.40.  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of 
motion, pain on motion, excess fatigability, weakened 
motion, lack of coordination, and swelling, deformity, and 
atrophy from disuse.  38 C.F.R. § 4.45.

Arthritis is evaluated under Diagnostic Codes 5003-5010.  
Pursuant to these codes, arthritis, when established by X-
ray evidence, is to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint(s) involved.

Under DC 5260, leg motion limited on flexion to 15 degrees 
warrants a 30 percent evaluation; limitation to 30 degrees 
warrants 20 percent; limitation to 45 degrees warrants 10 
percent; and limitation to 60 degrees is noncompensable 
(zero percent).

Under Diagnostic Code 5261, leg motion limited on 
extension to 45 degrees warrants a 50 percent evaluation; 
limitation to 30 degrees warrants 40 percent; limitation 
to 20 degrees warrants 30 percent; limitation to 15 
degrees warrants 20 percent; limitation to 10 degrees 
warrants 10 percent; and limitation to 5 degrees is 
noncompensable.  

Under DC 5262 (nonunion of the tibia and fibula), 
nonunion, with loose motion, requiring a brace warrants a 
40 percent evaluation.  Malunion of the tibia and fibula 
with marked knee or ankle disability warrants 30 percent, 
with moderate knee or ankle disability warrants 20 
percent, and with slight knee or ankle disability warrants 
10 percent.  

Ankylosis of the knee is evaluated under DC 5256.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (28th ed. 1994) 
at 86; see also Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  The veteran does not contend, nor does the 
medical record demonstrate, that ankylosis of the right 
knee is present.  There is no medical evidence that the 
veteran's right knee is ankylosed.  Specifically, the 
veteran does not assert, nor is there any evidence that 
his knee is immobile or consolidated.  Evaluation of the 
veteran's disability under DC 5256 is accordingly not 
warranted.

Since the veteran's right knee arthritis is confirmed by 
X-ray examination, his disability is appropriately rated 
as degenerative arthritis under Diagnostic Code 5010.  
Consequently, the degenerative arthritis is rated on the 
basis of limitation of motion under DCs 5260 and 5261.  
The Board notes that the evidence does not show right knee 
ankylosis; therefore, his disability would not be rated 
under Diagnostic Code 5256.

The veteran is currently receiving a 20 percent disability 
rating for his right knee disability.  For a higher rating 
based on limitation of motion, the evidence must show that 
flexion is limited to less than 30 degrees or extension is 
limited to greater than 15 degrees.  In the present case, 
none of the probative medical findings shows limitation of 
flexion or extension in the right knee to warrant an 
increased rating.

The October 1997 VA examination revealed range of motion 
from 5 to 10 degrees of extension and to 110 degrees of 
flexion.  During the October 2000 VA examination range of 
motion testing showed flexion from 5 to 110 degrees.  

The above range of motion examination establishes that the 
veteran is not entitled to a rating in excess of 20 
percent based on limitation of motion.  In fact, for his 
current 20 percent rating, flexion should be limited to 30 
degrees, or extension limited to 15 degrees.  In this 
case, the medical evidence shows that the veteran would 
not even meet the schedular requirements for a zero 
percent rating based on limitation of flexion, and would 
meet a noncompensable rating based on limitation of 
extension.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Thus, 
based on range of right knee motion alone, without 
consideration of pain or other factors, the right knee 
does not meet the criteria for the currently assigned 
rating.

The Board must also address whether a higher rating is 
warranted for limitation of motion based on additional 
disability caused by functional loss due to pain or other 
pathology.  Functional loss supported by adequate 
pathology is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.10, 4.40, 4.45.

During his October 2000 VA examination, the veteran 
reported that his activities were limited due to 
functional loss associated with the right knee disability.  
Specifically, walking was limited to up to one block, and 
his knee slowed him down.  He also reported that he 
experienced pain, stiffness, swelling, weakness, fatigue, 
lack of endurance, locking, and instability to the right 
knee with purple discoloration and heat-to-touch.  
Moreover, the veteran reported a 50 percent loss of 
functional impairment with flare-ups.  

During the VA examination in October 2000, clinical 
evaluation showed no evidence of muscle atrophy, rigidity, 
spasm, or wasting that was inconsistent with the veteran's 
stated age (he was born in November 1917).  There was 
tenderness on palpation over the medial aspect of the 
right knee.  While the veteran ambulated with a cane and a 
knee brace, it was noted that he could walk gently without 
the brace on the right lower extremity, albeit with a 
limp.  

To the extent that the veteran does have some functional 
loss due to pain or other pathology, this is well 
encompassed by the 20 percent rating.  In that regard it 
must be remembered that the veteran does not have 
compensable limitation of motion of the right knee.  
Therefore, it is clear that the 20 percent rating assigned 
compensates him for any functional loss due to pain or 
other factors.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Board concludes that the schedular criteria for an 
initial evaluation in excess of 20 percent for calcium 
pyrophosphate deposition disease, right knee, with 
degenerative joint disease, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2002).  Consideration has also been given to 
assigning a staged rating; however, at no time during the 
period in question, since service connection was granted 
for the right knee, has the veteran shown disablement 
equivalent to that greater than the currently assigned 
rating.  See Fenderson v. West, supra.

The Board further notes that the RO, in the April 2001 
Statement of the Case, concluded that an extraschedular 
evaluation was considered but not warranted for the 
veteran's service-connected right knee disability.  The 
veteran was provided with a copy of the appropriate 
regulation, 38 C.F.R. § 3.321(b).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996); see also VAOPGCPREC 6-96.  As noted above, the RO 
has addressed the matter of the assignment of an 
extraschedular rating.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002).

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful, in reviewing the file.  An 
exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impracticable the 
application of the regular schedular standards.  See 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The facts of this case do not show that the veteran's 
right knee disability results in marked interference with 
his employment, or that it requires frequent periods of 
hospitalization.  In fact, there is no indication that the 
veteran has been hospitalized at any time for his service-
connected condition.  The records show that the veteran is 
retired from employment, and is 85 years of age.  

The veteran's complaints consist of pain, swelling, 
instability, and fatigability, all of which are 
contemplated by the regular schedular criteria, as 
considered in conjunction with the DeLuca precedent.  The 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional or unusual disability picture.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In view of the foregoing, the Board finds that this case 
does not warrant the application of extraschedular 
criteria pursuant to 38 C.F.R. § 3.321.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected calcium 
pyrophosphate deposition disease of the right knee, with 
degenerative joint disease, warrants no more than the 20 
percent evaluation now assigned under Diagnostic Codes 
5010-5260.   


ORDER

Entitlement to an initial rating in excess of 20 percent 
for calcium pyrophosphate deposition disease, right knee, 
with degenerative joint disease, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

